ALLOWANCE
Claims 1-20 are allowed. Claims 1, 11 and 20 are the Independent claims.
This application claims priority to provisional application 62/395290 filed 9/15/2016 & is a continuation of U.S. 10,650,093, filed 4/7/2017.
The terminal disclaimer was approved on 12/22/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The claims describe 
receiving form data from an already displayed form having action associated with a particular task. An action link along with string information having form and layout data is used to generate a customized email. The customized email is transmitted to a client to which an interaction with respect to the embedded action link is retrieved. The invention allows a user to create a customized email with embedded action link for completing tasks based on a template and generated string data describing itself.
The cited art of Schnitman (U.S. 9,043,403) teaches incorporating instructions has structured data within an email that includes an actionable item link. However in Schnitman the email is not generated based on the string data instead an already existing email associated with a schema is used to identify structured information and generate the annotation (see abstract & col. 5, lines 10-24). Nowhere does the reference teach or suggest that an existing displayed form having actions for a task is used to generate a customized email with embedded action links.
The cited art of Bellotti (U.S. 7,454,466) teaches use of an email workflow system that incorporates forms (see col. 6, lines 15-45). Nowhere does the reference teach or suggest that an 
The cited art of Craddock (U.S. Pub 2011/0179362) teaches embedding metadata that includes a link within an email to allow access to static and dynamic content from a 3rd Party (see abstract & paragraphs 96-100). Nowhere does the reference teach or suggest that an existing displayed form having actions for a task is used to generate a customized email with embedded action links.
Furthermore none of the cited art teaches or suggest the claimed features. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Manglesh M Patel/
Primary Examiner, Art Unit 2178
1/1/2022